IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOSHULA T. OLIVER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-2805

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 15, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Joshula T. Oliver, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Dismissed as successive. See Fla. R. App. P. 9.141(d)(6)(C).

ROWE, MAKAR, and JAY, JJ., CONCUR.